     Case 1:20-cr-00025-NONE-SKO Document 34 Filed 12/11/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, #122664
      Federal Defender
 2    ERIC KERSTEN, SBN #226429
      MATTHEW LEMKE, D.C. Bar #1023347
 3    Assistant Federal Defender
      Designated Counsel for Service
 4    2300 Tulare Street, Suite 330
      Fresno, CA 93721-2226
 5    Telephone: 559-487-5561/Fax: 559-487-5950

 6    Attorneys for Defendant
      DANIEL SALAZAR, JR.
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                     Case No. 1:20-cr-00025-NONE-SKO
12                         Plaintiff,                JOINT STIPULATION/STATUS REPORT;
                                                     ORDER
13     vs.
14     DANIEL SALAZAR, JR.,                          DATE: January 20, 2021
                                                     TIME: 1:00 p.m.
15                        Defendant.                 JUDGE: Hon. Sheila K. Oberto
16
17
18           IT IS HEREBY STIPULATED by and between the parties hereto, through their

19    respective counsel, that the hearing in the above-captioned matter now set for December 16,

20    2020, before the Honorable Sheila K. Oberto, be continued to January 20, 2021.

21           The government has represented that it intends to provide a number of the discovery

22    items requested by Mr. Salazar. At this time, it appears that the parties need additional time to

23    further ascertain what specific discovery items will be provided and what items will be in dispute

24    for the purposes of the previously filed discovery motion.

25           Based on the foregoing, the parties agree that the delay resulting from the motion, from

26    the filing of the motion through the conclusion of the hearing on, or other prompt disposition of,

27    such motion, is excludable. Further, the ends of justice served by the aforementioned request

28    outweigh the best interest of the public and the defendant in a speedy trial. Therefore the parties
     Case 1:20-cr-00025-NONE-SKO Document 34 Filed 12/11/20 Page 2 of 2


 1    agree that time is excludable pursuant to 18 U.S.C. § 3161(h)(1)(D); (h)(7)(A).

 2
 3
 4                                                          Respectfully submitted,

 5                                                          McGREGOR SCOTT
                                                            United States Attorney
 6
 7    DATED: December 10, 2020                      By:     /s/ David Gappa
                                                            DAVID GAPPA
 8                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
 9
10                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
11
12    DATED: December 10, 2020                      By:     /s/ Eric Kersten
                                                            ERIC KERSTEN
13                                                          MATTHEW LEMKE
                                                            Assistant Federal Defender
14                                                          Attorneys for Defendant
                                                            DANIEL SALAZAR
15
16                                                 ORDER

17             Based on a showing of good cause, the Court hereby orders that, the status conference

18    scheduled for December 16, 2020 is continued to January 20, 2021.

19
20    IT IS SO ORDERED.

21
      Dated:     December 10, 2020                                 /s/   Sheila K. Oberto              .
22                                                        UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

       Salazar: Stipulation/                          -2-
       Status Report
